Name: Commission Regulation (EEC) No 1297/89 of 10 May 1989 re-establishing the levying of customs duties on table linen, toilet and kitchen linen, products of category 39 (order No 40.0390) and track suits of knitted or crocheted fabric, products of category 73 (order No 40.0730), originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12. 5 . 89 Official Journal of the European Communities No L 130/ 13 COMMISSION REGULATION (EEC) No 1297/89 of 10 May 1989 re-establishing the levying of customs duties on table linen, toilet and kitchen linen, products of category 39 (order No 40.0390) and track suits of knitted or crocheted fabric, products of category 73 (order No 40.0730), originating in Pakistan to which the preferential tariff arrangements of Council Regulation (EEC) No 4259/88 apply THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas, in respect of table linen, toilet and kitchen linen, products of category 39 (order No 40.0390) and track suits of knitted or crocheted fabric, products of category 73 (order No 40.0730) the relevant ceiling amounts to 96 000 tonnes and 1 72 000 pieces respec ­ tively * Whereas on 21 April 1989 imports of the products in question into the Community, originating in Pakistan, a country covered by preferential tariff arrangements, reached and where charged against that ceiling ; Whereas it is appropriate to re-establish the levying of customs duties for the products in question with regard to Pakistan, Having regard to Council Regulation (EEC) No 4259/88 of 19 December 1988 applying generalized tariff preferences for 1989 in respect of textile products originating in developing - countries ('), and in particular Article 13 thereof, Whereas Article 11 of Regulation (EEC) No 4259/88 provides that preferential tariff treatment shall be accorded, for each category of products subjected in Annexes I and II thereto to individual ceilings, within the limits of the quantities specified in column 8 of Annex I and 7 of Annex II, in respect of certain or each of the countries or territories of origin referred to in column 5 of the same Annexes ; HAS ADOPTED THIS REGULATION : Article 1 Whereas Article 12 of the abovementioned Regulation provides that the levying of customs duties may be re-established at any time in respect of imports of the products in question once the relevant individual ceilings have been reached at Community level ; As from 15 May 1989, the levying of customs duties, suspended pursuant to Council Regulation (EEC) No 4259/88 , shall be re-established in respect of the following products, imported into the Community and originating in -Pakistan : Order No Category CN code Description 40.0390 39 (tonnes) 6302 51 10 6302 51 90 6302 53 90 ex 6302 59 00 6302 91 10 6302 91 90 6302 93 90 ex 6302 99 00 Table linen, toilet and kitchen linen, other than knitted or crocheted, other than of terry towelling or similar terry fabrics of cotton 40.0730 73 (1 000 pieces) 6112 11 00 6112 1200 611219 00 Track suits of knitted or crocheted fabric, of wool, of cotton or of man-made textile fibres Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. ( ¢) OJ No L 375 , 31 . 12. 1988 , p. 83. No L 130/ 14 Official Journal of the European Communities 12. 5 . 89 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 May 1989. For the Commission Christiane SCRIVENER Member of the Commission